          1 · JANELLE J. SMITH (SB# 278655)
              janelle@buffettkennedysmith.com
          2   BUFFETT-KENNEDY & SMITHLLP
              1808 Sixth Street.
          3   Berkeley, CA 94710
              Telephone: (510) 398-0733
          4   Facsimile: (510) 394-1918

          5    Attorneys for Plaintiff
               RENEE WILLETTE
          6

          7    THOMAS E. GEIDT (SB# 080955)
               tomgeidt@gbgllp.com
          8    GBGLLP
               601 Montgomery Street, Suite 1150
          9    San Francisco, CA 94111
               Telephone: (415) 603-5000
         10    Facsimile: (415) 840-7210

         11    Attorneys for Defendant
               BLUE WOLF GROUP LLC
         12

         13

         14                                   UNITED STATES DISTRICT COURT

         15                                  NORTHERN DISTRICT OF CALIFORNIA

         16
               RENEE WILLETTE,                                Case No. 3:18-cv-00829-JST
         17
                               Plaintiff,                     STIPULATION AND [PROPOSED]
         18                                                   ORDER REGARDING SUMMARY
                       vs.                                    JUDGMENT BRIEFING SCHEDULE
         19
               BLUE WOLF GROUP LLC; and DOES 1
         20    through 50, inclusive,                         Courtroom:   9
                                                              Judge:       Hon. Jon S. Tigar
         21                    Defendants.

         22

         23

         24

        . 25

         26
.....    27

         28    Case No: 3: 18-cv-00829-JST                       STIPULATION AND [PROPOSED] ORDER RE
                                                                         SUMMARY JUDGMENT BRIEFING
                                                                                           SCHEDULE
               88680138.1
      1           Pursuant to Section E of the Court's Standing Order For All Civil Cases, the parties, by

     ·2   their respective counsel, having met and conferred, hereby stipulate to the following briefmg

      3   schedule for their respective motions and cross-motions for summary judgment or partial
      4   summary judgment in the above matter, subject to the approval of the Court
      5           1.     Plaintiff Renee Willette ("Plaintiff") will file her opening motion papers by Friday,
      6   Apri126, 2019.
      7           2.     Defendant Blue Wolf Group LLC ("Defendant") will file its opposition and cross-
      8   motion by Friday, May 10,2019.
      9           3.     Plaintiff will ftle her reply brief and opposition to the cross-motion by Friday, May
     10   24,2019.

     11           4.     Defendant will file its reply briefby Monday, June 3, 2019.
     12           5.     The hearing on the motions will be held on Thursday, June 27, 2019.

     13   DATED: Marchfl, 2019                        BUFFETT-KENNEDY~           SMITH LLP
     14                                                                                     ----
     15

     16                                               Attorney for Plaintiff
                                                      RENEE WILLETTE
     17
          DATED: Marci LJ. 2019                       GBGLLP
     18
                                                      B~---",_
     19
                                                                     THOMAS E. GEIDT
     20                                               Attorneys for Defendant
                                                      BLUE WOLF GROUP LLC
     21

     22                                                ORDER
     23   PURSUANT TO STIPULATION, IT IS SO ORDERED:
     24           March 19, 2019__
          DATED: __________

     25
     26
                                                                       HON. JON S. TIGAR
·'   27                                                          Judge, United States District Court
     28   Case No. 3:18-cv-00829-JST                       -1-       STIPULATION AND [PROPOSED] ORDER
                                                                        RE SUMMARY JUDGMENT BRIEFING
                                                                                            SCHEDULE
          88680138.1
